Citation Nr: 0509067	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  98-15 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to November 9, 
2000.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD since November 9, 2000.

3.  Entitlement to an effective date prior to November 9, 
2000 for an award of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1988 and from January 1991 to March 1991.  She also 
served with the U.S. Army Reserves from 1991 to 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions since April 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In February 2000 and April 
2004, the Board remanded the case to the RO for additional 
development.  That development has been accomplished, and the 
case is once again before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to November 9, 2000, the veteran's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to symptoms which included 
depression, social isolation, nightmares, and sleep 
disturbance.

3.  Since November 9, 2000, the veteran's PTSD has resulted 
in total occupational and social impairment. 

4. The veteran filed a claim for a TDIU in August 1997.

5.  The evidence shows that the veteran's service-connected 
disabilities rendered her unable to secure or maintain 
gainful employment on November 9, 2000, when she was 
hospitalized for suicidal threats.


CONCLUSIONS OF LAW

1.  Prior to November 9, 2000, the criteria for an evaluation 
in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.126-4.132, Diagnostic Code 9411 (2004).

2.  Since November 9, 2000, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.         §§ 3.102, 
4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9411 (2004).

3.  The criteria for an effective date prior to November 9, 
2000, for an award of a TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that she is entitled to increased 
evaluations for her service-connected PTSD.  She also claims 
that she is entitled to an effective date prior to November 
9, 2000, for the award of a TDIU.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate her claims by means of rating decisions 
issued in April 1998, February 2000, June 2001, September 
2001, January 2002, April 2002, August 2002, and March 2003; 
statements of the case issued in January 1999, April 2002, 
and September 2002; supplemental statements of the case 
issued in January 1999, March 1999, July 2003, and September 
2004; as well as a letter dated May 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the Board notes that the notice letter was not 
issued prior to the RO's initial adjudication of the 
veteran's claims.  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case is 
harmless error, as the content of the notice fully comply 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the May 2004 notice letter does not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
her representative.  The veteran was also afforded numerous 
VA psychiatric examinations to assess the severity of her 
PTSD.  Thus, under the circumstances of this case, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Increased Evaluations for PTSD

A.  Procedural History

In May 1997, the veteran filed a claim for service connection 
for PTSD based on an in-service sexual assault.  In an April 
1998 rating decision, the RO granted service connection and 
assigned a 30 percent evaluation for PTSD, effective March 
25, 1997.  This appeal ensued after the veteran disagreed 
with the initial 10 percent evaluation.  Therefore, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a February 2000 decision, the Board granted an increased 
evaluation to 50 percent for the veteran's PTSD.  In a 
February 2000 rating decision, the RO effectuated the Board's 
decision and granted the 50 percent evaluation effective from 
March 25, 1997.  The veteran appealed that decision.  

In an April 2002 rating decision, the RO granted an increased 
evaluation to 70 percent.  However, instead of granting the 
increase back to March 25, 1997, the RO assigned an effective 
date of April 5, 2001.  In a March 2003 rating decision, the 
RO determined that the proper effective date for the 70 
percent evaluation was November 9, 2000.

Therefore, two issues must be adjudicated: (1) entitlement to 
an evaluation in excess of 50 percent for PTSD prior to 
November 9, 2000; and (2) entitlement to an evaluation in 
excess of 70 percent for PTSD since November 9, 2000.

B.  Factual Background

In March 1997, the veteran was evaluated by E.E., M.D., a 
psychiatrist at Central Psychiatric Services.  During the 
interview, the veteran reported symptoms of restlessness, 
deep depression, tiredness, and a one-month history of 
sleeplessness.  The veteran stated that she felt overwhelmed 
at home with her six-month-old newborn and her two other 
children, ages five and six.  She reported that she was a 
student and worked part time when she could.  She also kept 
her monthly Army Reserve duty for extra income.  She reported 
a history of postpartum depression, which Dr. E.E. said was 
currently worse.  She said that her husband had not been home 
to help out with the children.  She explained that she had 
become emotionally unstable and expressed a desire to run 
away.  She also felt lonely and unwanted.  

On mental status examination, the veteran was adequately 
dressed and her grooming was average.  She was described as 
quite cooperative, had poor eye contact, and appeared 
spontaneous, coherent, and goal directed.  Her affect was 
constricted and her mood ranged from dysphoric to labile.  
She broke into tears a number of times during the interview, 
but was able to smile on occasion.  There was no evidence of 
psychosis, hallucinations, or delusions; however, vegetative 
symptoms of depression were present such as weight loss, poor 
self esteem, increased anxiety, a feeling of loneliness, and 
ineffective coping skills.  Sensorium was clear, and her 
intellectual functioning was slightly above average.  Her 
recent and remote memory was good.  She was well oriented to 
the office, to the interviewer, and to the time of day.  Her 
concentration was fair.  She did serial-seven subtractions 
poorly but was able to complete serial-three subtractions 
without assistance.  Her general fund of information was 
good, and she reported that she was a good student despite 
her current situation.  Insight and judgment were intact.  

Dr. E.E. concluded that the veteran had a history of extreme 
stress that was threatening her ability to cope.  She had 
many stressors and had tried to keep her family intact.  She 
was quite restless, angry, and frustrated, and appeared to 
have difficulty accepting her own existence, as well as how 
to handle being a housewife, a mother, a breadwinner, and a 
student.  Dr. E.E. indicated that the veteran needed major 
assistance to deal with her financial difficulties, which in 
turn could help keep the family together.  Based on these 
findings, the Axis I diagnoses were major depression without 
psychotic features, ruled out postpartum depression, and 
history of bipolar disorder.  Dr. E.E. assigned a current 
(Global Assessment of Functioning) GAF score of 25-35, but 
indicated that this score was much higher for the past year.  
He commented that the veteran's short-term and long-term 
prognosis were good with assistance, but poor without 
assistance. 

The veteran was afforded a VA psychiatric examination in May 
1997, at which time she reported depression as well as 
nightmares and flashbacks about the sexual assault she 
experienced in service.  She reported continued problems with 
relationships, and disclosed that she was incapable of having 
sexual relations with her significant other.  She admitted 
that she had been receiving VA outpatient treatment for 
alcoholism since 1994 and had been attending Alcoholics 
Anonymous (AA) meetings on a regular basis.  She reported 
diminished or no social interest and increased feelings of 
detachment from others.  She continued to have feelings of 
guilt, which would manifest into feelings of self anger.  She 
constantly blamed herself when things would go wrong, and she 
felt alone despite having people around.  She also reported 
occasional crying spells.

A mental status examination revealed that the veteran was 
appropriately dressed and groomed.  She maintained good eye 
contact and had no abnormal movements or mannerisms.  Her 
affect and mood were quite appropriate, although she appeared 
somewhat anxious while responding to questions pertaining to 
the sexual assault.  There were times during the interview 
when she appeared quite preoccupied and unable to answer 
appropriately.  Her attention and concentration were 
adequate.  Both recent and remote memory were intact.  She 
was oriented to name, place, date, and to the present 
situation.  Her intelligence was estimated as average as it 
related to comprehension, reasoning, use of language, 
vocabulary, and fund of knowledge.  No abnormal thought 
processes were observed.  Both insight and judgment were 
intact, and she presented with adequate interaction and 
communication.  

The examiner concluded with diagnoses of (1) PTSD; (2) 
dysthymia, moderate, recurrent, with significant vegetative 
symptomatologies, without any psychotic symptoms, secondary 
to PTSD; and (3) alcohol dependence, continuous, chronic, in 
remission since 1994, per the veteran.  The diagnoses also 
included personality disorder, NOS, with an indication of 
borderline passive-aggressive traits.  The veteran was 
assigned a GAF score of 70.  The examiner commented that the 
veteran had PTSD with secondary depression and episodic 
anxiety reaction.  Although the veteran was receiving 
continued treatment for depression, the examiner stated that 
she remained marginally stable with continued recurrence of 
PTSD symptoms.  The examiner recommended that the veteran 
continue treatment for depression and occasional anxiety.  It 
was also suggested that she undergo individual therapy to 
address specific difficulties with her relationship as a 
result of the sexual assault. 

The record shows that the veteran served in the U.S. Army 
Reserves since 1991 and attended her last drill on May 6, 
2001.  She was released because of disability.  Performance 
evaluations from her Reserve service show that she worked as 
an ammunitions specialist from September 1998 to August 1999 
and from September 1999 to August 2000.  Her responsibilities 
included supervising the receipts, stores, issue and assists 
in preparing ammunition, components, and explosives for 
transport; performing ammunition supply stock control and 
accounting duties using both automated and manual procedures.  
Performance evaluation reports during those periods note that 
the veteran was fully capable of performing her duties. 

The veteran received VA psychiatric treatment from May to 
August 1997.  A June 1997 entry noted that the veteran had 
been traumatized numerous times in her life, including the 
incident in which she was assaulted in service.  She 
disclosed that she had attempted suicide on one occasion in 
1988, with no subsequent plan or attempt.  The veteran 
appeared coherent and oriented times three.  Her primary 
symptoms included depression, sleeplessness, anger outbursts, 
an exaggerated startle response, periodic mood swings, 
difficulty with sexual intercourse, and difficulty trusting 
men.  She also reported that there were years in her life in 
which she had no recollection.  The clinician concluded with 
a diagnosis of PTSD, multiple etiology. 

When seen in July 1997, the veteran complained that the 
examiner at her recent VA examination did not treat her with 
respect.  The veteran brought up issues of control in her 
marriage.  She said that she loved her husband but that he 
always wanted to be in control.  She said she felt compelled 
to respond to him sexually even when she did not want to.  In 
August 1997, the veteran reported considerable feelings of 
ruminating worry and difficulty focusing.  She reported that 
she had not been able to feel good about herself since she 
was a child.  A mental status examination revealed that the 
veteran was initially anxious and had difficulty listening 
and focusing.  As the interview progressed, however, she was 
able to focus, provide good responses, and asked good 
questions.  She was able to give examples of cognitive 
restructuring of thinking and thought processes.  The 
clinician concluded that the veteran suffered from PTSD as a 
result of both military and non-military experiences. 

The veteran submitted various lay statements in support of 
her claim.  In a May 1997 letter, V.F. stated that she had 
observed several changes in the veteran's mood and behavior 
since the in-service sexual assault.  She indicated that the 
veteran had suffered from depression, social isolation, and 
an eating disorder.  She recalled that the veteran had made 
one suicide attempt in the past.  In a July 1997 letter, M.H. 
stated that she had observed the veteran experience an 
anxiety attack after returning from an appointment.  Finally, 
in a letter dated in July 1997, the veteran stated that her 
recent VA examination had triggered nightmares about the in-
service sexual assault. 

The veteran was afforded an additional VA psychiatric 
examination in November 1998.  During the interview, the 
veteran reported frequent nightmares, insomnia, flashbacks, 
feeling uncomfortable with intimacy, and a general loss of 
interest with associated depression which interfered with her 
life.  She also reported irritability, severe mood swings, 
and periods in which she would lose her temper.  She 
described psychogenic amnesia with respect to the in-service 
sexual assault.  She was hypervigilant and had a moderate 
exaggerated startle response.  She reported poor 
concentration and said she had had over ten jobs since her 
separation from active duty. 

A mental status examination showed that the veteran was 
friendly and cooperative throughout the evaluation.  She was 
also appropriately attired.  She was well oriented to time, 
place, and person.  Her affect showed very marked anxiety and 
marked depression, although her mood was described as stable.  
She spoke in a very low tone and had to be encouraged to 
speak louder to be heard.  There was no tangentiality and no 
underlying disruption of her thought processes.  Abstract 
conceptualizations were intact, as was short and long-term 
memory.  Obsessive and compulsive characteristics were 
moderately active.  She denied having delusions, 
hallucinations, and suicidal ideation.  Her insight was 
partial.  Her judgment was intact, with an ability to manage 
financial matters without assistance.  The examiner diagnosed 
the veteran as having (1) PTSD, chronic, severe, service-
connected; and (2) dysthymia, moderate to severe, secondary 
to PTSD.  The examiner also assigned a current GAF score of 
approximately 60 to 65.  The examiner commented that the 
veteran had considerable disruption of both her interpersonal 
relationships as well as her employability but was able to 
return to school for registered nurse (R.N.) training.  It 
was further noted that, for successful rehabilitation, the 
veteran required continued psychiatric treatment, including 
both medication and counseling. 

The veteran was evaluated in December 1998 for vocational 
rehabilitation purposes to identify feasible employment and 
training options.  The rehabilitation counselor concluded 
that the veteran had clerical skills which would allow her to 
function in semi-skilled sedentary or light jobs within her 
physical capabilities.  Such jobs would include receptionist, 
clerk typist, general office worker, office assistance, and 
file clerk.  It was also noted that the veteran would need 
further training for positions as a medical secretary or 
office manager.  Furthermore, her academic abilities would 
enable her to complete at a two or four year program.  
However, the rehabilitation counselor indicated that the goal 
of becoming a registered nurse could not be recommended based 
on the physical demands and temperaments required by that 
position.  

The veteran admitted herself to a VA hospital on November 9, 
2000, because of her fear that she may kill herself.  
According to the veteran, although she had not consumed 
alcohol since June 1994, she was on the verge of a relapse 
prior to admission.  She indicated that she began feeling 
unwell in July 2000 when she failed her nursing board and 
separated from her husband.  She then began experiencing 
nightmares and flashbacks about the in-service sexual 
assault.  At the time of admission, her complaints included 
feeling very depressed, a poor appetite, an inability to 
concentrate, feelings of hopelessness and worthlessness, and 
an inability to sleep for more than two to three hours.  
However, she denied delusions, homicidal ideation, as well as 
auditory and visual hallucinations.  After a week, she was 
transferred to the substance abuse treatment program (SATP) 
for relapse prevention.

On mental status examination, the veteran made good eye 
contact and exhibited no unusual manners or gestures.  Her 
mood was euthymic with a full affect.  Her speech was normal 
with average volume, content, and pace.  She denied both 
suicidal and homicidal ideation.  There was no flight of 
ideas or delusions present.  She was alert and oriented times 
three.  She had good insight and judgment.  She indicated 
that she started to feel better after her husband had sent 
her flowers at the hospital.  She was started on Zoloft.  
After one week, the veteran appeared stable and was released 
to her husband after she agreed to get outpatient treatment.  
She denied having any suicidal ideation at the time of her 
discharge.  

The diagnoses included (1) major depressive disorder with 
suicidal ideation and plan; (2) rule out bipolar disorder; 
(3) PTSD; (4) alcohol abuse in complete remission; and (5) 
cluster B personality traits.  The veteran was assigned a GAF 
score of 29 at the time of admission and a score of 55 at the 
time of her discharge.  

The veteran continued to received VA outpatient treatment for 
her PTSD and depression from 2000 to 2001.  In a November 
2000 report shortly after her discharge, it was noted that 
the veteran denied nightmares but was still very jumpy and 
hypervigilant.  She described her mood as "pretty calm" and 
much less negative.  She denied suicidal ideation.  A mental 
status examination revealed no significant findings.  

A January 2001 treatment report noted that the veteran was 
seen for severe migraine headaches and marital strife.  A 
mental status examination revealed that she was neat and 
casually dressed but not well groomed.  Her mood was animated 
and appeared euthymic, which the examiner noted was somewhat 
at odds with her serious problems that she was discussing.  
The assessment was depressive disorder, NOS, and PTSD.  A GAF 
score of 50 was assigned.  

A mental status examination performed in April 2001 noted 
that the veteran's affect was sad and that her mood was 
anxious.  The clinician noted that the veteran had numerous 
symptoms of anxiety, PTSD, and depression.  The veteran 
reported that her energy level was depleted and that her 
sleep was poor.  The diagnoses were (1) PTSD, chronic, with 
anxiety, and (2) depression, NOS.  A GAF score of 45 was 
assigned. 

In May 2001, the veteran reported a "little return" of her 
energy level with recently prescribed medication.  However, 
she still had difficulty with sleeping and concentrating.  A 
GAF score of 45 was assigned.  The veteran was seen later 
that same month, during which time she reported that her mood 
was variable, with feelings of frustration and being 
overwhelmed.  She reported no sustained depression, 
dysphoria, or hypomania.  The assessment was depressive 
disorder, NOS, and PTSD.  A GAF score of 47 was assigned. 

When seen in July 2001, the veteran reported that her 
depression and anxiety were low.  An August 2001 report noted 
the veteran's complaints of sleeplessness.  The clinician 
noted that the veteran had a very busy and eventful life.  
For instance, she and her husband had recently moved across 
the street, her son had returned home from a group home, she 
was attending marital therapy and taking parenting classes, 
and she was studying for the state R.N. licensing 
examination.  When asked about PTSD symptoms, the veteran 
said she had been having a few nightmares.  No significant 
findings were shown on mental status examination.  The 
assessment was depression, otherwise specified (due both to 
general medical condition and PTSD); and PTSD, which appeared 
to be quiet.  A GAF score of 50 was assigned. 

When seen in October 2001, the veteran reported that she was 
doing okay after finding out that she did not pass her exams.  
A mental status examination revealed no significant findings.  
A GAF score of 50 was assigned.  A November 2001 report noted 
that the veteran had just returned home after visiting her 
mother and siblings.  She reported marital strife after her 
husband disclosed that he had had an affair while she was 
away.  A GAF score of 50 was assigned.  A GAF score of 55 was 
listed in a December 2001 report.

In a November 2001 report, it was noted that the veteran had 
completed her nursing degree in May 2000 and had worked in a 
convenient store from August until November 2000.  A mental 
status examination revealed no significant findings.  The 
veteran reported that her memory "comes and goes," which 
she attributed to her depression.  Objectively, however, both 
recent and remote memory was within normal limits.  The 
veteran indicated that she had not had any suicidal ideation 
since a few days after her November 2000 admission.  It was 
determined that the veteran was appropriate for a relapse 
prevention program.  The diagnosis was alcohol related 
disorder, NOS, and PTSD.  A GAF score of 50 was assigned. 

At an April 2001 VA psychiatric examination, it was noted 
that the veteran completed her R.N. degree in May 2000, but 
that she had not passed her licensing state board 
examination.  The veteran indicated that she was not 
currently working.  She reported that she stayed home most of 
the time and would go out to attend Alcoholics Anonymous (AA) 
meetings and weekly bible study.  She said she enjoyed family 
gatherings and last saw her family in May 2000.  It was noted 
that her activities were quite limited because of migraine 
headaches and depression concerning a potential brain tumor 
that was recently discovered.  Activities were also limited 
because of her difficulty focusing and an eye disorder.  The 
examiner indicated that the veteran's debilitating migraines 
and brain tumor interfered with usual social activities.  It 
was also noted that she was not employed and unable to use 
her R.N. degree because of her continuing deteriorating 
health.  The veteran reported panic attacks about three to 
four times a week, with increased physiological reactivity in 
the form of sweating, tremors, nervousness, an increasing 
heart rate, excessive worry, and preoccupation.  She reported 
nightmares and sleeplessness.  She explained that she was 
more comfortable being alone and often avoided people.  

On mental status examination, the veteran appeared very 
anxious with periods of near-panic episodes during the 
interview.  She was cooperative and able to give details and 
express her feelings in a logical manner.  There was no 
evidence of any organic process, abnormal thought process, or 
abnormal impulses.  She denied delusions and hallucinations.  
She also denied suicidal and homicidal ideation.  She was 
clear, coherent, and oriented to name, place, date, and to 
the present situation.  She had good attention and 
concentration, and appeared to be of average intelligence.  
Her interaction and communication were appropriate.  Her 
insight and judgment were intact.  The examiner observed that 
the veteran was shaking.  She had a blunt affect and a 
depressed mood.  

The diagnoses included: (1) PTSD, prolonged, moderate; (2) 
dysthymic disorder, partially due to PTSD and her serious 
medical illness of brain tumor, moderate, current, chronic; 
(3) anxiety disorder, moderate, recurrent, secondary to her 
PTSD and her continuing serious medical illness; and (4) 
personality disorder, NOS, with indication of borderline and 
passive-aggressive traits.  The examiner estimated the 
veteran's GAF score to be 55, both currently and for the past 
year. 

The veteran also underwent a VA general medical examination 
in April 2001.  At that time, it was noted that the veteran 
was currently in the Army Reserves.  It was also noted that 
she had worked at a convenience store from August 21, 2000 to 
November 8, 2000.  The veteran explained that she had lost 
three months of work while in the Reserves and one month of 
work at the convenience store due to her migraine headaches. 

The veteran continued to seek VA outpatient psychiatric 
treatment throughout 2002.  These treatment records, in 
essence, show that the veteran was seen for family stress.  
The veteran reported increased PTSD symptoms after her 
daughter reported that she had been sexually abused.  Mental 
status examinations revealed that the veteran's mood was 
dysphoric.  The veteran was assigned GAF scores of 45 
throughout this period. 

In February 2002, the veteran underwent another VA 
psychiatric examination.  The examiner noted that the 
veteran's brain tumor was identified as a hemangioma, which 
was surgically corrected.  Since then, the veteran had been 
experiencing bad headaches as well as problems with 
attention, concentration, and recent and remote memory.  The 
veteran also reported nightmares and flashbacks about the in-
service sexual assault, difficulty sleeping, and feeling 
claustrophobic, especially in crowds.  She said that she 
would often "stay away" during the daytime to avoid people 
and would go out at night.  She described a fear of someone 
approaching her from behind.  She reported no social 
activities except attending church and AA meetings.  

The veteran reported that she had completed three years of 
college and had not worked since 1995 after getting married.  
The examiner noted that the veteran's current unemployment 
was primarily due to symptoms relating to her PTSD.  The 
veteran reported poor family relationships.  She indicated, 
for example, that she had separated from her husband who 
wanted a divorce.  The quality of her social relationship was 
quite poor, and her daily activities were affected by her 
ongoing flashbacks and nightmares about the in-service sexual 
assault.  She had a history of two suicide attempts, one in 
1998 and one in 2000, but denied any history of violence.  
The examiner indicated that the veteran's current 
psychosocial functional status was quite poor.  It was 
further noted that her social and interpersonal relationships 
were quite impaired and that she had no recreational 
pursuits. 

A mental status examination revealed that the veteran was 
appropriately groomed and dressed and maintained good eye 
contact.  Her mood was sad.  No abnormal movements or 
mannerisms were observed.  Her speech was clear and coherent, 
and she was oriented to name, place, date, and to the present 
situation.  Her ability to interact and communicate with the 
examiner was good, with adequate expression of her thoughts 
and feelings over her entire life.  Her insight and judgment 
were also good.  She admitting having continued anxiety and 
depression related to thoughts and feelings of the in-service 
sexual assault.  There was no abnormal thought process, 
impaired impulse control, ritualistic behavior, or organic 
process. 

The examiner concluded with diagnoses of (1) PTSD, moderate 
to severe, delayed and prolonged, (2) dysthymic disorder as a 
result of PTSD; (3) anxiety disorder as a result of PTSD; and 
(4) personality disorder, NOS, with indication of borderline 
and passive-aggressive traits.  Under Axis IV, for 
psychosocial stressors, the examiner noted: " Moderate to 
severe - continued flashbacks with frightening dreams and 
resulting anxiety and depression, continuing concern over her 
medical problems affecting her memory and concentration, 
inadequate social behavior secondary to fear from her post-
traumatic stress disorder, lack of employment, lack of 
financial stability, marital conflict, and dispute that 
eventually may lead to dissolution of marriage."  The 
examiner also assigned a GAF score of 55 currently and a 
score of 50 for the past year.  

In a December 2002 decision, the Social Security 
Administration (SSA) determined that the veteran had been 
disabled since October 15, 1999, due to severe impairment as 
a result of a benign brain tumor, PTSD, depressive disorder, 
personality disorder, migraine headaches, status post knee 
surgery for Osgood-Schlatter's disease, and status post left 
ankle arthroscopy.  It was determined that the veteran was 
unable to perform sustained work activities in an ordinary 
work setting on a regular and continuing basis due to her 
inability to understand, carry out, and remember simple 
instructions; sustain attention; tolerate work pressures 
generally associated with the production requirements of most 
labor; achieve production goals; perform work at an 
acceptable quality; or maintain a regular schedule.  The 
veteran's mental limitations included moderate restriction of 
activities of daily living; mild difficulties in maintaining 
social functioning; and moderate difficulties in maintaining 
concentration, persistence, or pace.  It was also noted that 
the veteran had had one or two episodes of decompensation of 
extended duration. 

VA outpatient treatment records dated from 2003 to 2004 show 
continued treatment for PTSD and depression.  Mental status 
examinations revealed that the veteran continued to suffer 
from depression.  The veteran also reported some anxiety 
related to her migraine headaches. 

C.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id.  The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.  In addition, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126 
(2004).

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

D.  Analysis

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for the veteran's PTSD prior to November 
9, 2000.  Since November 9, 2000, however, the Board finds 
the veteran's PTSD meets the criteria for a 100 percent 
schedular evaluation.  

1.  Prior to November 9, 2000

The Board finds that an evaluation higher than 50 percent for 
the veteran's PTSD is not warranted at any time prior to 
November 9, 2000.  As an initial matter, the Board notes that 
the veteran has Axis I diagnoses other than PTSD, namely 
dysthymia and major depression.  Since these disorders have 
been attributed to the veteran's PTSD, the Board must 
attribute all of the veteran's symptoms to her service-
connected PTSD.  See Mittleider, supra. 

The clinical evidence prior to November 9, 2000 reveals that 
the veteran has demonstrated some manifestations described in 
the criteria for a 70 percent evaluation, namely difficulty 
in adapting to stressful circumstances.  The veteran, 
however, clearly does not exhibit most of the symptoms 
described therein.  For example, there is no evidence of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech characterized as intermittently 
illogical, obscure; spatial disorientation; and neglect in 
personal appearance and hygiene.  While the veteran described 
both anxiety and depression, it has not been shown or alleged 
that they affected her ability to function independently, 
appropriately and effectively.  The Board places significant 
probative value on the fact that the veteran was able to 
complete her R.N. degree in May 2000.  Furthermore, although 
the veteran reported anger outbursts when seen in June 1997, 
she offered no specific examples involving impaired impulse 
control.  Also, prior to November 9, 2000, the veteran did 
not appear to be unable to establish and maintain effective 
relationships as a result of her PTSD, but, rather, had 
difficulty in doing so.  Although the veteran reported 
marital strife, she continued to be married to her husband 
during this period and was the primary caregiver to her three 
children.  

In addition, the veteran's GAF scores assigned by VA 
examiners prior to November 9, 2000 do not reflect a 
disability picture which would warrant an evaluation in 
excess of 50 percent.  In this regard, the May 1997 VA 
examination report included a GAF scores of 70.  Under DSM-
IV, this score is consistent with some mild symptoms 
(depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  The November 1998 VA 
examination report included a GAF score of 60 to 65.  This 
score contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attack), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  Id.  
As such, neither GAF score is analogous to an evaluation in 
excess of 50 percent.

The Board has considered Dr. E.E.'s March 1997 report in 
which he assigned a GAF score of 25 to 35.  Under DSM-IV, a 
score of 25 is assigned where behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communications or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  

However, the clinical findings of record at that time did not 
reflect that the veteran's disability due to PTSD was 
productive of serious symptoms as contemplated in this score.  
The veteran consistently denied both suicidal and homicidal 
ideation, with no obsessional rituals reported.  The Board 
places considerable weight on the fact that, prior to 
November 9, 2000, the veteran was married, enrolled in an 
R.N. program, working part time, and maintaining her U.S. 
Army Reserve status while achieving strong evaluations for 
her work.  Examiners have also observed the veteran to be 
cooperative and well groomed, with no significant impairment 
in judgment or cognitive functioning.  Given these findings, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 50 percent for the 
veteran's PTSD for the entire period prior to November 9, 
2000. 

2.  Since November 9, 2000

Since November 9, 2000, however, the Board finds that the 
evidence supports a 100 percent evaluation for the veteran's 
PTSD.  A review of the evidence since November 9, 2000 shows 
that the veteran's PTSD has caused total occupational and 
social impairment due to such symptoms that are analogous to 
that type and degree of symptomatology contemplated by a 100 
percent disability evaluation.  Such symptoms include the 
veteran's anxiety, depression, panic attacks, suicidal 
ideation, as well as flashbacks and nightmares about the in-
service sexual assault. 

On November 9, 2000, the veteran was hospitalized after 
reporting that she planned to kill herself.  A GAF score of 
29 was assigned at the time of admission.  A score of 29 is 
appropriate where behavior is considerably influences by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or 
inability to function in almost all areas (e.g. stays in bed 
all day; no job, home, or friends).  Id. 

Although the veteran was assigned a GAF score of 55, which 
contemplates moderate symptoms, at the time of her discharge, 
VA treatment records dated from 2000 to 2001 show GAF scores 
ranging from 45 to 55.  A score between 41 and 50 is 
appropriate where behavior is manifested by serious symptoms 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
The Board notes that these scores underscore that the 
findings shown on clinical examination are indicative of 
total occupational and/or social impairment, as such scores 
indicate an inability to keep a job and maintain close 
relationships.  Moreover, a VA examiner in February 2002 
stated that the veteran's current unemployment was primarily 
due to her PTSD.  

In light of these findings, the Board finds that the medical 
evidence since November 9, 2000 describes a disability 
picture that approximates total occupational and social 
impairment.  See 38 C.F.R. §4.7.  The Board therefore 
concludes that the veteran's PTSD meets the criteria for a 
100 percent evaluation since November 9, 2000.  

3.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there is no evidence indicating that the 
veteran's PTSD caused marked interference with employment 
prior to November 9, 2000.  For most of this period, the 
veteran was pursing an R.N. degree and working part time.  In 
any event, such impairment was already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board thus finds that, prior to November 9, 
2000, the veteran's service-connected PTSD did not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Entitlement to an 
Effective Date Prior to 
November 9, 2000 for a TDIU

In August 1997, the veteran filed a claim for a TDIU.  In a 
July 2001 rating decision, the RO awarded the veteran TDIU 
benefits.  The RO initially assigned an effective date of May 
7, 2001.  The RO reasoned that the veteran was last able to 
drill with her Army Reserve unit on May 6, 2001.  

Thereafter, in a March 2003 rating decision, the RO 
determined that the correct effective date for the veteran's 
TDIU award was November 9, 2000.  In its decision, the RO 
noted that the veteran's part-time Reserve service did not 
constitute gainful employment.  The RO determined that the 
veteran was unable to secure or maintain gainful employment 
on November 9, 2000, the date she was admitted to a VA 
hospital for suicidal threats.  The veteran has continued to 
express disagreement with the effective date assigned for her 
TDIU award.  Therefore, the issue before the Board is 
entitlement to an effective date prior to November 9, 2000, 
for an award of a TDIU.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a TDIU may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his or her disabilities, occupational background, 
and other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b) (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Marginal employment generally shall be 
deemed to exist when the earned annual income of the veteran 
does not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person, and consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. 38 C.F.R. §§ 3.340, 3.341, 
4.16.

An award of TDIU is an award of increased compensation.  
Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

In this case, the veteran's service-connected disabilities 
prior to November 9, 2000, included PTSD, rated as 50 percent 
disabling; low back pain with sciatic neuropathy, rated as 10 
percent disabling; obstructive lung disease, rated as 10 
percent disabling, residuals of frostbite of the left foot, 
rated as 10 percent disabling; residuals of frostbite of the 
right foot, rated as 10 percent disabling; residuals of 
frostbite of the right hand, rated as 10 percent disabling; 
residuals of frostbite of the left hand, rated as 10 percent 
disabling; status post left ankle reconstruction, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
as well as plantar wart of the right foot, calluses of the 
left foot, residuals of a tonsillectomy, anemia, and 
bilateral hearing loss, each of which were rated at the 
noncompensable (zero percent) level.  The veteran was 
assigned the following combined disability evaluations: 60 
percent from March 25, 1997; 80 percent from January 12, 
1998; and 100 percent from November 9, 2000.  38 C.F.R. 
§ 4.25 (2004). 

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, lay statements, 
VA outpatient treatment records and examination reports, and 
treatment records from non-VA sources.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case. The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.

Although the veteran filed a claim for TDIU in August 1997, 
the facts show that she was first rendered unable to secure 
or maintain gainful employment due to her service-connected 
disabilities on November 9, 2000, when she was hospitalized 
for suicidal threats.  In this regard, no medical evidence 
shows that the veteran's service-connected physical 
disabilities have precluded her from securing or maintaining 
gainful employment.  Specifically, none of the medical 
evidence shows any significant findings with respect to the 
veteran's service-connected low back disability, obstructive 
lung disease, residuals of frostbite of the feet and hands, 
left ankle disability, tinnitus, plantar wart of the right 
foot, calluses of the left foot, residuals of a 
tonsillectomy, anemia, and bilateral hearing loss.  The Board 
notes that, except for her low back disability, the remainder 
of these service-connected disabilities were rated at the 10 
percent or noncompensable levels.

Moreover, no medical evidence indicates that the veteran's 
service-connected PTSD rendered her unable to secure or 
maintain employment prior to November 9, 2000.  Indeed, the 
Board places significant probative value on the fact that, 
for most of that period, the veteran was going to school full 
time, working part time, and maintaining her monthly Reserve 
duty.  In this regard, the record shows that the veteran 
completed her nursing degree in May 2000.  The veteran's 
performance evaluations from her Reserve service show that 
she was fully capable performing her duties from September 
1998 to August 2000.  Also, a vocational rehabilitation 
counselor in December 1998 concluded that the veteran had 
clerical skills which would allow her to function in semi-
skilled sedentary or light jobs within her physical 
capabilities.

The Board also emphasizes that, other than Dr. E.E.'s report, 
the veteran received GAF scores ranging from 60 to 70, which 
suggest only mild symptoms and an ability to secure and 
maintain gainful employment.  Although a December 2002 SSA 
decision found that the veteran had been disabled for SSA 
purposes since October 15, 1999, that decision was largely 
based on the veteran's nonservice-connected brain tumor.  The 
Board also notes that it is not bound by an SSA decision.  

The Board has considered the statements by both the veteran 
and her representative that she was unable to secure or 
maintain gainful employment prior to November 9, 2000.  
However, neither the veteran nor her representative has 
provided any persuasive evidence or information to support 
her claim of entitlement to TDIU prior to November 9, 2000, 
other than making an application for the benefit.  The fact 
that a veteran may have been unemployed or had difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability.  The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether she can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

It was not until the veteran was hospitalized by VA on 
November 9, 2000 for suicidal threats that it was factually 
ascertainable that she was unable to secure or maintain 
gainful employment due to service-connected disability.  The 
Board thus concludes that the preponderance of the evidence 
is against the veteran's claim of entitlement to an effective 
date prior to November 9, 2000, for an award of a TDIU.  
Accordingly, the appeal is denied.


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder prior to November 9, 2000, is denied.

A 100 percent evaluation for post-traumatic stress disorder 
is granted since November 9, 2000, subject to the laws and 
regulations governing the payment of monetary benefits.

An effective date prior to November 9, 2000 for an award of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


